Mitchell, J.
This case is controlled by that of Redwood Co. v. Winona & St. P. Land Co., 40 Minn. 512, (42 N. W. Rep. 473.)
The only distinction attempted to be drawn between that case and; this is that in the latter previous attempts had been made to levy and collect taxes for the same years. But this is immaterial, as all prior attempts to levy the taxes were void, and consequently all proceedings to enforce their collection were futile, and had been finally determined adversely to the county nearly nine years before the present proceedings were commenced.
The proceedings were barred by the statute of limitations, and the case is remanded to the district court, with directions to dismiss*
(Opinion publislied 53 N. W. Rep. 629.)